Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 2, 7, 13-14, and 17-19 are objected to because of the following informalities:  
In claim 2, line 1, it appears Applicant intended “wherein generating the 3D volume of protected space for the aircraft comprises” to read --wherein generating the 3D volume of protected space for the aircraft further comprises--
In claim 7, line 1, it appears Applicant intended “an intersection” to read --the intersection--
In claim 7, line 2, it appears Applicant intended “a first aircraft” to read --the first aircraft--
In claim 7, line 3, it appears Applicant intended “a second aircraft” to read --the second aircraft--
In claim 13, line 2, it appears Applicant intended “configured to the two or more nested volumes” to read --configured to generate the two or more nested volumes--
In claim 14, line 3, it appears Applicant intended “is configured to” to read --is further configured to--
In claim 17, line 1, it appears Applicant intended “computing device comprises” to read --computing device further comprises--
In claim 18, line 1, it appears Applicant intended “computing device comprises” to read --computing device further comprises--
In claim 19, line 1, it appears Applicant intended “is configured to” to read --is further configured to--

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 11, and 20, Examiner deems a method of managing air traffic comprising: for each aircraft of a plurality of aircraft, generating a corresponding 3-dimensional (3D) volume of protected space that surrounds and moves with the aircraft, wherein generating the 3D volume of protected space comprises generating two or more nested volumes of protected space that surround and move with the aircraft; dynamically increasing or decreasing a volume of one or more of the nested volumes of protected space based on a phase of flight of the aircraft; detecting an intersection between the volume of protected space surrounding a first aircraft and the volume of protected space surrounding a second aircraft; and generating an alarm notification responsive to detecting the intersection to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a nested plurality of protected space volumes and particularly wherein an alarm is generated responsive to detecting the intersection between the volume of protected space surrounding a first aircraft and the volume of protected space surrounding a second aircraft. For example, Marczi et al. (US PGPub. No. 2013/0342373) is deemed to be the closest prior art of record for teaching alert generation in response to intersection of protected spaces, but is silent on a plurality of nested three dimensional volumes, and dynamically adjusting volumes based on a phase of flight. Claims 2-10 and 12-19 depend from claims 1 and 11, respectively, and are deemed allowable at least by virtue of their dependence on said allowable claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669